Citation Nr: 1123153	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease for the period prior to December 10, 2009.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease for the period on and after December 10, 2009.  

3.  Entitlement to an extension of a temporary total disability evaluation beyond November 30, 2004, for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an August 18, 2004, L4-5 and L5-S1 decompression and fusion.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, granted a temporary total disability evaluation for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an August 18, 2004, L4-5 and L5-S1 decompression and fusion for the period from August 18, 2004, to November 30, 2004; assigned a 10 percent evaluation for that disability for the period on and after December 1, 2004; and denied service connection for diabetes mellitus, gastroesophageal reflux disease (GERD), a right knee disorder, hearing loss disability, and tinnitus.  In February 2009, the Board denied service connection for diabetes mellitus and GERD and remanded the Veteran's claims of entitlement to service connection for a right knee disorder, bilateral hearing loss disability, and tinnitus; an evaluation in excess of 10 percent for lumbar spine degenerative disc disease; and "a temporary total rating for post-surgical convalescence beyond November 30, 2004, for degenerative disc disease of the spine" to the RO for additional action.  

In April 2010, the Appeals Management Center (AMC) granted service connection for right knee degenerative joint disease, bilateral hearing loss disability, and bilateral tinnitus; increased the evaluation for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease from 10 to 40 percent; and effectuated that award as of December 10, 2009.  

This appeal is REMANDED to the RO via the AMC, in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that the record supports the assignment of both an increased schedular evaluation for his post-operative lumbosacral spine disability and an extension of the temporary total evaluation for his post-operative lumbosacral spine disability under the provisions of 38 C.F.R. § 4.30 beyond November 30, 2004.  

In reviewing the record, the Board observes that there is some confusion in the procedural record.  In July 2009, the RO granted a temporary total evaluation for the Veteran's left unicompartmental knee arthroplasty residuals under the provisions of 38 C.F.R. § 4.30 and effectuated the award for the period from May 4, 2009, to June 30, 2010.  Clinical documentation from Mercy Medical Center dated in March 2010 indicates that the Veteran underwent lumbar spinal surgery on March 30, 2010, which included removal of lumbar spine segmental instrumentation and bilateral L3-4 decompression and fusion.  In April 2010, the AMC increased the evaluation for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease from 10 to 40 percent and effectuated the award as of December 10, 2009.  In May 2010, the AMC informed the Veteran in writing that:

We assigned a temporary 100% disability evaluation for your service-connected status post fusion L4-5, L5-S1 with degenerative joint disease, lumbar spine (formerly shown as degenerative joint disease, lumbar spine DC 5010-5292) associated with residuals, medial meniscectomy, left knee, osteoarthritis effective June 1, 2009.  We will schedule an examination to review your medical condition, after the temporary 100 percent evaluation ends.  

It is unclear whether the Veteran thereafter had an examination of the spine, however, it appears that one may have been scheduled based on the contents of the above letter.  The AMC stated that the temporary total evaluation under 38 C.F.R. § 4.30 would end on June 30, 2010.  While the AMC's notice to the Veteran erroneously referred to the Veteran's post-operative lumbosacral spine disorder rather than his post-operative left knee disorder, the Board observes that it appears that the Veteran may have been scheduled for and/or afforded a post-July 1, 2010, VA evaluation encompassing the lumbosacral spine.  Documentation of such VA examination, if conducted, is not of record.  Further, the claims file contains no clinical documentation dated after the Veteran's March 30, 2010, lumbar spine surgery.  The latest VA clinical documentation of record is dated October 26, 2009.  The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If the Veteran has not been afforded a post-July 1, 2010, VA evaluation of the lumbosacral spine, the Board finds that such an evaluation should be conducted in order to properly ascertain the current nature and severity of his post-operative lumbosacral spine disability picture.  

The Veterans Claims Assistance Act of 2000 (VCAA) notices issued to the Veteran failed to inform him of the evidence needed to support an extension of a temporary total evaluation beyond November 30, 2004, for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease under the provisions of 38 C.F.R. § 4.30(b) based upon convalescence following an August 18, 2004, L4-5 and L5S1 decompression and fusion.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by the VCAA as to the issue of the Veteran's entitlement to an extension of a temporary total evaluation beyond November 30, 2004, for the Veteran's L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease under the provisions of 38 C.F.R. § 4.30(b) based upon convalescence following an August 18, 2004, L4-5 and L5-S1 decompression and fusion is completed.  In particular, the RO should ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010) are fully met.  

2.  Contact the Veteran and request that he provide information as to all post-September 30, 2009, treatment of his post-operative lumbosacral spine disability, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to the Veteran, not already of record, for incorporation into the claims file.  If no records are located, a written statement to that effect should be incorporated into the claims file.  The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

3.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran after October 26, 2009, including any examination for compensation purposes conducted after July 1, 2010.  If no additional records exist, such fact should be noted in the claims file.  

4.  If the Veteran has not been afforded a post-July 1, 2010, VA examination for compensation purposes, then schedule the Veteran for a VA evaluation in order to determine the current nature and etiology of his post-operative lumbosacral spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the service-connected disability, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbosacral spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative lumbosacral spine disability upon his vocational pursuits.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  Then readjudicate the issues of the Veteran's entitlement to an evaluation in excess of 10 percent for his L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease for the period prior to December 10, 2009; an evaluation in excess of 40 percent for his L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease for the period on and after December 10, 2009; and an extension of a temporary total disability evaluation beyond November 30, 2004, for his L4-5 and L5-S1 surgical fusion residuals with lumbar spine degenerative joint disease under the provisions of 38 C.F.R. § 4.30(b) based upon convalescence following an August 18, 2004, L4-5 and L5-S1 decompression and fusion. 

If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

